DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR 10-2016-0088707, filed on 7/13/2016.
Claim Objections
Claims 15 is objected to because of the following informalities:  the recitation “a anode” in line 3 should be --an anode--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 requires that the polymer contain a repeating unit 
    PNG
    media_image1.png
    79
    102
    media_image1.png
    Greyscale
 such that in each repeating unit, CY and X1 must be the same in terms of chemical makeup.  However, claims 3-5 and 8, respectively, disclose that a = 2 and that, for each repeating unit, CY and X1 may independently 6-C30 cycloalkyl ring, an unsubstituted or substituted C3-C30 heterocycloalkyl ring, an unsubstituted or substituted C6-C30 aryl ring, or an unsubstituted or substituted C2-C30 heteroaryl ring, and X1 is W1 and a covalent bond, wherein W1 may independently be a covalent bond; an unsubstituted or substituted C1-C4 alkylene group; or a heteroatom-containing linking group.  Claims 4, 5 and 8 each disclose a similar teaching.  For examination purposes, and in light of the specification, the Examiner considers CY and X1 to be independently same or different in each repeating unit, and suggests that claim 1 be properly amended to specify that each repeating unit 
    PNG
    media_image1.png
    79
    102
    media_image1.png
    Greyscale
 may independently comprise the same or different chemical makeup.
	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-5 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
	Claim 1 requires that the polymer contain a repeating unit 
    PNG
    media_image1.png
    79
    102
    media_image1.png
    Greyscale
 such that in each repeating unit, CY and X1 must be the same in terms of chemical makeup.  However, claims 3-5 and 8, a = 2 and that, for each repeating unit, CY and X1 may independently comprise a different chemical makeup.  For example, in claim 3, CY is CY1 and CY2, wherein  CY1 and CY2 each independently comprise an unsubstituted or substituted C6-C30 cycloalkyl ring, an unsubstituted or substituted C3-C30 heterocycloalkyl ring, an unsubstituted or substituted C6-C30 aryl ring, or an unsubstituted or substituted C2-C30 heteroaryl ring, and X1 is W1 and a covalent bond, wherein W1 may independently be a covalent bond; an unsubstituted or substituted C1-C4 alkylene group; or a heteroatom-containing linking group, which broadens the scope of claim 1 rather than further limit it.  Claims 4, 5 and 8 each disclose a similar teaching.  For examination purposes, and in light of the specification, the Examiner considers CY and X1 to be independently same or different in each repeating unit, and suggests that claim 1 be properly amended to specify that each repeating unit 
    PNG
    media_image1.png
    79
    102
    media_image1.png
    Greyscale
 may independently comprise the same or different chemical makeup.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machida (US 2010/0323275 A1) in view of Lee (US 2011/0213103 A1) and Hamada (JP 2004-131662 A – Foreign copy and machine translation provided).
	Regarding Claims 1-7, Machida discloses a polymer (ion-conductive polymers) [pars. 0077,0087] represented by Formula 11-1 
    PNG
    media_image2.png
    140
    392
    media_image2.png
    Greyscale
,
	wherein, in Formula 11-1,
	a is 2,
	n is 1,
	G1 is –O–,
	A1 is a crosslinkable functional group
	CY is: (i) CY1 and CY2, or (ii) Ar1 and Ar2, which are each substituted C6 aryl rings in which R1-R4, R9 and R10 are each hydrogen,
	X1 is respectively a covalent bond and W1 including a heteroatom-containing liking group,
	X2 is 
- is: (i) Y4- and Z4-, or (ii) R8- and R14-, which are each –SO3-, and
	M+ is Ma+ and Mb+, which are each a hydrogen ion.
	Machida fails to disclose the polymer further comprises: (1) G2, which is —O—, —S—, or —O—C6H5—; (2) A2, which is a crosslinkable functional group; (3) X2 is (i) Y1 and Z1, or (ii) R11 and R5, each independently being a covalent bond; an unsubstituted or substituted C1-C4 alkylene group; or a heteroatom-containing linking group; (4) X4 is (i) Y3 and Z3, or (ii) R13 and R7, each independently being a covalent bond; an unsubstituted or substituted C1-C4 alkylene group; or a heteroatom-containing linking group; (5) X3 is (i) Y2 and Z2, or R12 and 16, each independently being a repeat unit having a heteroatom; and (6) n2 is an integer from 1 to 300.
	Pertaining (1)-(2) above, Lee, from the same field of endeavor, discloses a similar polymer for forming an ion-conductive polymer electrolyte membrane for a fuel cell [Lee – pars. 0012-19,0049], and includes a crosslinkable functional group (polymerizable unsaturated functional group) R1 and –O–R1, wherein R1 may include cyanate (i.e., OCN-) such that G2 is —O— and A2 is CN which connect to another function group in order to allow formation a polymerization reaction product [Lee – par. 0020,0037,0049].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have employed the teachings of Lee to have modified the polymer of Machida to further include cyanate as a well-known terminal group such that that G2 is —O— and A2 is CN to allow connection with another function group in order to form a polymerization reaction product [Lee – par. 0020,0037,0049].
	Pertaining (3)-(6), Hamada, from the same field of endeavor, discloses a polymer for forming an ion-exchange polymer electrolyte membrane [Abstract] including aromatic rings in the main body and a sulfoalkyl group including a sulfomethyl group, a sulfoethyl group, a sulfopropyl group, a sulfobutyl group, a sulfopentyl group, a sulfopentyl group, or a sulfohexyl group attached to aromatic ring in order to obtain improved acid resistance, heat resistance and deterioration resistance of the membrane when (3) X2 is (i) Y1 and Z1, or (ii) R11 and R5, each independently being a covalent bond; an unsubstituted or substituted C1-C4 alkylene group; or a heteroatom-containing linking group; (4) X4 is (i) Y3 and Z3, or (ii) R13 and R7, each independently being a covalent bond; an unsubstituted or substituted C1-C4 alkylene group; or a heteroatom-containing linking group; (5) X3 is (i) Y2 and Z2, or R12 and 16, each independently being a repeat unit having a heteroatom; and (6) n2 is an integer from 1 to 300, in order to obtain improved acid resistance, heat resistance and deterioration resistance of the membrane when compared to direct introduction of a sulfonic acid group to the aromatic rings [Hamada – pars. 0006,0009,0018-22].
	Regarding Claim 9, Lee discloses the polymer may a weight-average molecular weight of 82,000 as a molecular weight as opposed to a low molecular weight polymer which would adversely affect the properties of the polymer [Lee – pars. 0046,0068-69].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have employed the teachings of Lee to have further modified the polymer of Machida wherein the polymer has a weight-average molecular weight of about 82,000 in order to obtain a polymer having optimal properties.
	Regarding Claim 10, Machida discloses wherein the polymer has a glass transition temperature of 90° C. or higher [Machida – par. 0062].
Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machida, Lee and Hamada, as applied to claim 1 above, and further in view of Best (US 2008/0045615 A1).
	Regarding Claims 11-12, Machida discloses an electrolyte comprising the polymer of claim 1 but fails to disclose the electrolyte further comprises a lithium salt.  However, Best, from the same field of endeavor, discloses a similar polymer for forming a polymer electrolyte material including aromatic rings 
	Regarding Claim 13, modified Machida discloses wherein the electrolyte has an ionic conductivity of 1x10-4 to about 1 S/cm at room temperature [Machida – pars. 0041,0065].
	Regarding Claim 14, modified Machida discloses wherein the electrolyte further comprises a product of a crosslinking reaction of the polymer (i.e., the polymer may be a further copolymerized to form a polymer block) [Machida – par. 0107].
	Regarding Claim 15, Best, from the same field of endeavor, discloses a similar polymer for forming a polymer electrolyte material including aromatic rings in the main chain and sulfonates attached to the aromatic rings as the ion-exchangeable functional groups [Best – Abstract; Fig. 3].  Best further teaches that such polymer electrolyte materials may be used for electrical devices such as fuel cells or lithium ion batteries as they are cable of conducting hydrogen ions as well as lithium ions [Best – Abstract; 0009,0023].  Machida discloses wherein the electrolyte comprises the polymer of claim 1 and a crosslinking product thereof (i.e., the polymer may be a further copolymerized to form a polymer block) .
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US20070196721A1, US20120045711A1, US20070104993A1, US20080199757A1, , US20150218313A1, US20080290022A1, US20170170516A1, US20120129045A1, US20080146841A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724